Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 10 in the reply filed on 07/14/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6,143,564 (Wakayama; IDS).
Claim 1 is drawn to a method for preparing a viable human oocyte comprising:
a) isolating a first oocyte containing a polar body
b) gaining access through the zona pellucida of the first oocyte
c) removing the polar body from the first oocyte
d) removing the nuclear spindle from a second oocyte to create an enucleated cytoplast
e) placing the polar body into the perivitelline space of the enucleated cytoplast.
Regarding Claim 1, Wakayama discloses a method for preparing a viable human oocyte for fertilization (a method for obtaining a live offspring having maternal chromosomes derived from a live first polar body of an oocyte that has completed the first meiotic division,
Abstract; (t]he invention further provides embryos and live mammals ... including humans, Col. 3, Lns. 50-51), the method comprising the steps of: a) isolating a first oocyte containing a polar body ([o]viductal oocytes containing first polar bodies may be obtained by inducing an animal to ovulate by injections of gonadotrophic or other hormones and surgical harvesting of oocytes shortly after ovulation .... viability of polar bodies within the perivitelline space of isolated oviduct oocytes can be assessed by using a cell viability test, Col. 7, Lns. 52-57; only
oocytes with live first polar bodies are selected for microsurgical harvesting of the polar body for injection into an enucleated recipient oocyte, Col. 8, Lns. 12-14); b) gaining access through the zona pellucida of the first oocyte (an oocyte with a live first polar body is selected and its zona pellucida penetrated with an injection pipette ... manually or with a piezo electrically-actuated injection pipette, Col. 8, Lns. 17-19); c) removing the polar body from the first oocyte ([t]he entire first polar body is then gently sucked into the injection pipette, Col. 8, Lns. 21-22); d) removing the nuclear spindle from a second oocyte to create an enucleated cytoplast (the Met II oocyte is exposed to a medium containing a microfilament disrupting agent or tubulin-disrupting agent prior to and during enucleation, Col. 6, Lns. 48-50) e) placing the polar body removed from the first oocyte into the perivitelline space of the enucleated cytoplast ((a] first polar body having an intact plasma membrane is inserted by means of a micropipette through the zona pellucida into the perivitelline space of the recipient oocyte, Col. 9, Lns. 9-12).
Regarding Claim 2, Wakayama discloses the method of Claim 1, further comprising fertilizing the viable human oocyte via in vitro fertilization, thereby creating an embryo ([t]he recipient oocyte is then fertilized by ... by insertion of at least a sperm nucleus into the
oocyte .... [e]mbryonic development may ... be facilitated to allow the resulting embryo to develop into a live offspring, Col. 3, Lns. 17-21; [f]ertilization of the oocytes may be achieved with live spermatozoa by in vitro methods, Col. 10, Lns, 20-22).
Regarding Claim 3, Wakayama discloses the method of Claim 2, further comprising implanting the embryo in a receptive uterus (the embryo may be transferred into the ... uterus of a foster mother, Col. 12, Lns. 3-4 ).
Regarding Claim 10, Wakayarna discloses the method of Claim 2, in which the embryo is cultured to the blastocyst stage prior to implantation in a receptive uterus (the resulting embryo may be allowed to develop by culture to the ... morula/blastocyst stage, at which
time the embryo may be transferred into the ... uterus of a foster mother, Col. 12, Lns. 1-4 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,143,564 (Wakayama; IDS) in view of US2014/0335619 (Mitalipov; IDS) and Gruber (2011, J Turkish-German Gynecol Assoc 2011; 12: 110-7).
Regarding Claim 4, Wakayama discloses the method of Claim 1, where enucleating the oocyte is performed in a medium comprising at least 10% HEPES buffer, and cytochalasin B ([e]nucleation of Met II oocytes was performed in Hepes-CZB containing 5 μg/mL
cytochalasin B, Col. 14, Lns. 14-15), but fails to explicitly disclose wherein said medium also comprises human tubal fluid and enucleating is performed using a Polarized Microscope Imaging System as required by claim 4. 
Mitalipov is in the field of enucleating human oocytes and transfer of genetic material, by removing the MII spindle (Para. (0005]) and teaches a medium comprising human tubal fluid ([e]nucleation of MIl spindles were performed .... [o]ocytes were placed into 50 μl manipulation droplet of HTF w/HEPES 10% medium containing 5 μg/rnl cytochalasinB, Para. (0187]) and enucleating is performed using a Polarized Microscope Imaging System ([t] he dish was ... mounted on the stage of an inverted microscope ... equipped with ... Oosight™ Imaging System, Para. (0187]; [e]fficient NEBO and PCC were associated with formation of spindle-like structures easily detectable by non-invasive examination using a polarized microscope, Para. (0156)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wakayama by using a medium that comprises human tubal fluid and enucleating is performed using a Polarized Microscope Imaging System as taught by Mitalipov for the purpose of treating a reproductive disease, disorder, or condition (Mitalipov, Para. [0141]). One would have been motivated to make such a combination as Mitalipov taught inclusion of human tubal fluid in the media at all steps of the nuclear transfer process and Gruber taught that human tubal fluid was used in a medium specially designed for human IVF in 1985 and has remained in use ever since. Mitalipov also taught that a Polarized Microscope Imaging system enables visualization of the spindle via its intrinsic birefringence (para. 122) for removal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632